IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: MICHAEL J. SULLIVAN JUDGE        : No. 35 EAP 2015
PHILADELPHIA TRAFFIC COURT              :
PHILADELPHIA COUNTY                     :
                                        :
                                        :
APPEAL OF: MICHAEL J. SULLIVAN          :


                                   ORDER



PER CURIAM

     AND NOW, this 13th day of November, 2015, the Motion to Withdraw the Appeal

without Prejudice is GRANTED, and the Application to Quash is DISMISSED AS

MOOT.